t c memo united_states tax_court michael lombardi petitioner v commissioner of internal revenue respondent docket no filed date michael lombardi pro_se brian a pfeifer for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies and penalties with respect to petitioner’ sec_2010 and sec_2011 federal_income_tax as follows unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions the issues for decision are whether petitioner is entitled to a deduction for meals and entertainment_expenses for in excess of the amount respondent allowed whether petitioner is entitled to a deduction for legal and professional services expenses for in excess of the amount respondent allowed and whether petitioner is liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in miami florida at the time he filed his petition i petitioner’s business during the years at issue petitioner was the sole shareholder and manager of u s opportunities llc uso uso was involved in recruiting foreign worker sec_2 petitioner conceded that he must include an additional dollar_figure in gross_income for petitioner also conceded that he was entitled to a deduction of only dollar_figure for supplies for and that he could not deduct dollar_figure of his total claimed rent and lease expenses for for seasonal jobs in the united_states uso’s clients included country clubs golf courses national parks ski resorts and other similar organizations uso’s services were comprehensive as uso’s manager petitioner would first find foreign workers willing to move to the united_states temporarily petitioner would then hire independent lawyers and other professionals to submit visa applications on behalf of the workers finally petitioner’s wife would find housing for the workers near the work locations petitioner was successful in recruiting many individuals during the years at issue and he had clients that requested his services every year ii notice_of_deficiency respondent issued a notice_of_deficiency to petitioner on date in the notice respondent disallowed dollar_figure of petitioner’s claimed meals and entertainment_expense_deduction for disallowed dollar_figure of petitioner’s claimed legal and professional services expense deduction for and determined sec_6662 accuracy-related_penalties for and petitioner timely filed a petition with this court seeking redetermination other adjustments in the notice were either conceded or are computational and need not be addressed i burden_of_proof opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions 116_tc_438 this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 ii deductions generally sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite a taxpayer ordinarily must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed see sec_6001 sec_1_6001-1 income_tax regs if however a taxpayer with inadequate or nonexistent business records is able to prove that he or she paid_or_incurred a deductible business_expense but does not prove the amount of the expense we may estimate the amount allowable in some circumstances cohan_rule see 39_f2d_540 2d cir the taxpayer must introduce sufficient evidence to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate expenses underlying deductions as the code requires see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowed with respect to travel entertainment and listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or item the time and place of the travel entertainment or expense the business_purpose of the entertainment or expense and the business relationship to the taxpayer of the person or persons entertained iii meals and entertainment petitioner argues he is entitled to deduct dollar_figure in meals and entertainment_expenses he incurred in in support of the deduction petitioner produced copies of receipts and a schedule summarizing the contents of the receipts the receipts include petitioner’s handwritten statements where he sometimes indicates the business purposes for the expenditures and or the identities of the individuals being entertained respondent concedes that petitioner adequately substantiated expenses of dollar_figure but argues that petitioner has failed to substantiate the excess_amount claimed the strict substantiation requirements of sec_274 apply to any item with respect to an activity which is of a type generally considered to constitute entertainment sec_274 the term entertainment is defined to include providing food and beverages sec_1_274-2 income_tax regs all figures in this section relating to meals and entertainment_expenses have not been reduced by the limitation provided under sec_274 therefore meals and entertainment_expenses are subject_to strict substantiation requirements and a taxpayer claiming a deduction for such an expense must show the amount of the expense the time and place of the entertainment or expense the business_purpose of the entertainment or expense and the business relationship to the taxpayer of the person or persons entertained sec_1_274-5t temporary income_tax regs fed reg date see sec_274 we agree with respondent that petitioner adequately substantiated dollar_figure in meals and entertainment_expenses however we have reviewed petitioner’s remaining receipts and find them to be inadequate to meet the strict substantiation requirements under sec_274 first many of the receipts appear to be for personal expenses for example petitioner included numerous receipts for single cups of coffee that he consumed by himself petitioner also included many receipts for meals he shared with his wife these expenses do not generally relate to any legitimate business_purpose second many of the receipts are illegible and we are unable to determine the amount time and or place of each expenditure finally many of petitioner’s handwritten notations on the receipts do not indicate the business relationship between petitioner and the person being entertained under these circumstances we find that petitioner can deduct only the meals and entertainment_expenses that respondent has conceded iv legal and professional services next we address whether petitioner is entitled to deduct expenses_incurred for legal and professional services in excess of what respondent has allowed petitioner claimed a deduction of dollar_figure on hi sec_2010 return but argued at trial that he is actually entitled to deduct dollar_figure respondent argues that petitioner is entitled to deduct only dollar_figure a taxpayer may deduct the costs of legal and professional services if the costs are ordinary and necessary and directly connected with the taxpayer’s business see sec_162 67_tc_694 sec_1_162-1 income_tax regs in substantiating his reported expenses petitioner provided credit card statements and canceled checks several of the checks are inadequate because they are not related to costs incurred for legal and professional services for example petitioner included several duplicate checks and two checks labeled commission expenses however we find that the remaining checks and credit card statements petitioner provided as supported by petitioner’s credible testimony are ordinary and necessary expenses for uso and sufficient to substantiate a large portion of the reported legal and professional expenses accordingly we find that petitioner is entitled to deduct dollar_figure for legal and professional services expenses for v accuracy-related_penalty we next determine whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax whether applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when it exceeds the greater of dollar_figure or of the amount of tax required to be shown on the return sec_6662 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs respondent satisfied his burden of production to establish that imposition of the penalty is appropriate because petitioner acted with negligence and disregard of rules respondent showed that there were underpayments of tax for and resulting from petitioner’s failure to properly report income and to substantiate expenses underlying his claimed deductions on hi sec_2010 return petitioner failed to report over dollar_figure in gross_receipts and claimed numerous business_expense deductions for personal items such as meals with his wife on hi sec_2011 return petitioner claimed deductions for supplies and rent that he later conceded petitioner offered no evidence that he acted with reasonable_cause and in good_faith accordingly we hold that petitioner is liable for sec_6662 accuracy-related_penalties in amounts which the parties shall determine in their rule_155_computations for both tax years in the event the rule_155_computations demonstrate that petitioner’s understatement of income_tax for either year exceeds the greater of dollar_figure or of the amounts of tax required to be shown on the returns we conclude that the underpayment for each year will also be attributable to a substantial_understatement_of_income_tax for which petitioner has not shown reasonable_cause in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
